DETAILED ACTION
Claims 1, 17 and 66-73 are under current examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of species IFI27, JUP and CYP1B1 in the reply filed on 11/30/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Specification
The use of the term AFFYMETRIX, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
See para. 398. Note that AFFYMETRIX is merely an example and all improper uses of trademarks should be properly addressed.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 17 and 66-73 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The judicial exception is not integrated into a practical application and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons that follow.
Applicant’s attention is directed to the USPTO January 7, 2019 Revised Patent Subject Matter Eligibility Guidance (i.e., “PEG”) available at URL: 
<https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf>.
            Regarding Step 1 of the PEG, the claims are directed to the statutory category of a process.
    Regarding Step 2A, prong one, the claims are directed to and recite the judicial exception of a law of nature / natural phenomenon. The claim(s) recite(s) a natural correlation between an infection and JUP RNA/CRP or TRAIL polypeptide or an infection between IFI27 RNA/JUP/CYP1B1; see at least instant claim 1. As in Mayo Collaborative Services v. Prometheus, the recited relationship is a natural phenomenon that exists apart from any human action.  
The claims are also directed to and recite the judicial exception of an abstract idea and particularly mental processes.

The claims require performing the steps of “analyzing” and “determining”; see at least claim 1 or claim 17. Neither the specification nor the claims set forth a limiting definition for “analyzing” and “determining” and the claims do not set forth how the “analyzing” and “determining” steps are accomplished. The broadest reasonable interpretation of these steps is that they may be accomplished mentally by critical thinking processes, depending on human intelligence alone. Thereby, these steps encompass only an abstract idea / process.
Applicant’s attention is directed to the Association for Molecular Pathology (AMP) and ACLU v. USPTO and Myriad Genetics (Fed. Cir. 2012)) wherein it is stated at 56-57: 
We renew our conclusion that Myriad’s claims to “comparing” or “analyzing” two gene sequences fall out-side the scope of § 101 because they claim only abstract mental processes. See Benson, 409 U.S. at 67 (“Phenomena of nature, mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work.”). The claims recite, for example, a “method for screening a tumor sample,” by “comparing” a first BRCA1 sequence from a tumor sample and a second BRCA1 sequence from a non-tumor sample, wherein a difference in sequence indicates an alteration in the tumor sample. ’001 patent claim 1. This claim thus recites nothing more than the abstract mental steps necessary to compare two different nucleotide sequences: one looks at the first position in a first sequence; determines the nucleotide sequence at that first position; looks at the first position in a second sequence; determines the nucleotide sequence at that first position; determines if the nucleotide at the first position in the first sequence and the first position in the second sequence are the same or different, wherein the latter indicates an alteration; and repeats the process for the next position. (Emphasis added).
 the Court held that:
Having determined that the comparison steps of claims 7 and 8 are abstract ideas, we move to the second step of Alice and ask whether the particular mechanism for the comparisons added by claims 7 or 8 renders the claims patent-eligible. For this step, Alice dictates that we ask whether the remaining elements, either in isolation or combination with the other non-patent-ineligible elements, are sufficient to “‘transform the nature of the claim’ into a patent-eligible application.” Alice, 134 S. Ct. at 2355 (quoting Mayo, 132 S. Ct. at 1297). There must be a further inventive concept to take the claim into the realm of patent-eligibility. Id. at 2355. The second paragraph of claim 7 describes the way in which the sequences are compared: they are compared by 1) hybridizing a BRCA gene probe and 2) detecting the presence of a hybridization product. Similarly, claim 8 requires 1) amplification of the BRCA1 gene and 2) sequencing of the amplified nucleic acids. The non-patent-ineligible elements of claims 7 and 8 do not add “enough” to make the claims as a whole patent- eligible. (Emphasis added).

Thus, the claims recite and are directed to the patent-ineligible concepts of abstract processes and a law of nature / natural phenomenon. 
Regarding Step 2A, prong two, having determined that the claims recite a judicial exception, it is then determined whether the claims recite additional elements that integrate the judicial exception into a practical application.
Herein, the claims do not integrate the recited judicial exceptions into a practical application of the exception(s). The claims do not recite any additional steps or elements that practically apply the natural correlation between an infection and levels of JUP RNA/CRP or TRAIL polypeptide and between an infection and IFI27 RNA/JUP/CYP1B1 levels.  
Regarding Step 2B, the next question is whether the remaining elements/steps – i.e., the non-patent-ineligible elements/steps - either in isolation or combination, amount to significantly more than the judicial exception. 
Herein, the claims as a whole are not considered to recite any additional steps or elements that amount to significantly more than routine and conventional activity and do not add something “significantly more” so as to render the claims patent-eligible. 
Determining RNA or protein levels of JUP, CRP or TRAIL, IFI27 and CYP1B1 are known methods of the prior art as well as correlating the levels to a presence of virus or a bacteria in a sample. The abstract of Shair et al. (2009) teaches that EBV LMP1 leads to a decrease in the levels of junctional plakoglobin. The abstract of Oved et al. (2015) describe consistent upregulation of TRAIL in virally-infected patients and CRP as a biomarker for bacterial infections. Table 4 of Ramilo et al. (2007-cited by the IDS) discloses that IFI27 levels distinguish between influenza A and bacterial infections. Ching (US2006/0099628-cited by IDS) demonstrate modulation of CYP1B1 following a bacterial infection.
Note that the claims do not require particular reagents, such as primers or probes consisting of or comprising a specific nucleotide sequence or an antibody. However, note that it is considered routine and conventional in the prior art to use such reagents in detecting RNA or protein, and such limitations would not add something ‘significantly more’ to the recited judicial exceptions. 
Applicant’s attention is again directed to the Federal Circuit decision for In re BRCA1- & BRCA2-Based Hereditary Cancer Test Patent Litigation which noted that “the claims contain no otherwise new process for designing or using probes, primers or 
See also Ariosa Diagnostics, Inc. v. Sequenom, Inc., F. Supp. 2d, 2013 WL 5863022, at *10 (N.D. Cal. Oct. 30, 2013) noting that "had the inventors of the [patent-in-suit] created an innovative method of performing DNA detection while searching for paternally inherited DNA, such as a new method of amplification or fractionation, those claims would be patentable.” Note that this decision was affirmed by the Federal Circuit (No. 2014-1139, -1144. June 2015) wherein it is stated that “Where claims of a method patent are directed to an application that starts and ends with a naturally occurring phenomenon, the patent fails to disclose patent eligible subject matter if the methods themselves are conventional, routine and well understood applications in the art.”
Further, the step of detecting the RNA or protein levels constitutes a data gathering step required to apply the law of nature / natural phenomenon.
In Mayo v. Prometheus, the Supreme Court stated:  "[t]o put the matter more succinctly, the claims inform a relevant audience about certain laws of nature; any additional steps consist of well understood, routine, conventional activity already engaged in by the scientific community; and those steps, when viewed as a whole, add nothing significant beyond the sum of their parts taken separately." 
This is similar to the present situation wherein the additional steps and elements are recited at a high degree of generality and are all routine, well understood and conventional in the prior art. The recited steps and elements do not provide the 
For the reasons set forth above, when the claims are considered as a whole, the claims are not considered to recite something significantly more than a judicial exception and thereby are not directed to patent eligible subject matter.
Claim Rejections - 35 USC § 112, 2nd para.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 17 and 66-73 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
There are multiple bases for this rejection.
See claim 1 which recites: A method of determining a viral infection in a subject comprising measuring the amount of JUP RNA in a sample derived from the subject, wherein said amount is indicative of a viral infection.
Note that the claim is merely directed to a single step comprising measuring the amount of JUP RNA in a sample.
As noted in the 101 rejection above, the act of “determining” encompasses a mental step. 
determined for such language is open to multiple interpretations, including the detection of a presence or an absence of a virus, viral identification, differentiating a viral infection from a bacterial infection or from other unrelated diseases, etc.
The claim further provides a correlation in that the amount is indicative of a viral infection. However, given the nebulous claim language, it is not clear as to what amount of JUP RNA would be indicative of a viral infection and what amount would indicate otherwise. It also appears that the “amount indicative of a viral infection” refers to a relative term such that there is a difference in such amount when compared to a subject without a viral infection.
The same analyses above can be applied to claim 66 which is directed to (emphasis added): a method of determining a viral infection in a female subject or a child under the age of 18 comprising measuring the amount of IFI27 RNA in a sample derived from the subject, wherein said amount is indicative of the viral infection.
See claim 67 which is directed to (in part): further comprising measuring the amount of JUP.
Note that this claim fails to indicate what is being measured; for example, JUP RNA or JUP protein.
See claims 68 and 69 which are directed to (in part): wherein no more than 20 RNAs are measured or no more than 5 RNAs are measured. 
The claims are not clear for they are open to multiple interpretations, including whether “no more than 20 RNAs are measured” is to be interpreted as referring to the 
See claim 73 which is directed to (in part): further comprising measuring the amount of CYP1B1; it is not clear what is being measured and the claim encompasses an amount of RNA or an amount protein.
Appropriate correction is required.
Claim Rejections - 35 USC § 112, 1st. para.-WD
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 17 and 66-73 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection.

The written description requirement for a claimed genus may be satisfied through
sufficient description of a representative number of species by actual reduction to practice (see i)(A), above), reduction to drawings (see i)(B), above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i)(C), above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.

A “representative number of species” means that the species which are adequately
described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.

Thus, when a claim covers a genus of inventions, the specification must provide written description support for the entire scope of the genus. Support for a genus is generally found where the applicant has provided a number of examples sufficient so that one in the art would recognize from the specification the scope of what is being claimed or through disclosure of a functional characteristic of the claimed genus coupled with a known or disclosed non-functional characteristic (structure) that correlates to the function.
Claims 1 and 66 are used as representative claims for this rejection.
Both claims are directed to (in part): a method of determining a viral infection in a subject; see the preamble of claims 1 and 66. For reasons of this rejection, the preamble of the claims will be interpreted as a method of detecting a viral infection.
Structurally, the method claims are broad and encompass the successful detection of any and all viral infections, including those infections caused by any and all species of viruses. 

It is not clear from the claims what viral infection is being determined, or what amount of JUP or IFI27 RNA indicates a viral infection and what amount does not. It also appears that the “amount indicative of a viral infection” refers to a relative term such that there is a difference in such amount when compared to a subject without a viral infection.
The Examples of the instant specification indicate that patients infected with HIV, HBV or HCV infection are excluded from the recruitment for determining gene expression profiles; see at least para. 381.  However, such specific exclusion is not expressed in the claims. It appears from para. 385 of the instant specification that patients were tested for select viruses and bacteria and those patients were enrolled for the gene expression profile discrimination investigation; however, this not clear from the instant specification; see below for para. 385.
[0385] Patients underwent two multiplex-PCR diagnostic assays from nasal swab samples: (i) Seeplex.RTM. RV15, for detection of parainfluenza virus 1, 2, 3, and 4, coronavirus 229E/NL63, adenovirus A/B/C/D/E, bocavirus 1/2/3/4, influenza virus A and B, metapneumovirus, coronavirus OC43, rhinovirus A/B/C, respiratory syncytial virus A and B, and Enterovirus, and (ii) Seeplex.RTM. PB6 for detection of Streptococcus pneumoniae, Haemophilus influenzae, Chlamydophila pneumoniae, Legionella pneumophila, Bordetella pertussis, and Mycoplasma pneumoniae. Multiplex-PCR assays were performed by a certified service laboratory. Patients were also tested for additional pathogens according to their suspected clinical syndrome, including: blood 
See cited references of the attached form 892 and IDS demonstrating that measuring RNA or protein levels of JUP, CRP or TRAIL, IFI27 and CYP1B1 are known methods of the prior art as well as correlating the levels to a presence of virus or a bacteria in a sample. The abstract of Shair et al. (2009) teaches that EBV LMP1 leads to a decrease in the levels of junctional plakoglobin. The abstract of Oved et al. (2015-cited by the IDS) describe consistent upregulation of TRAIL in virally-infected patients and CRP as a biomarker for bacterial infections. Table 4 of Ramilo et al. (2007-cited by the IDS) discloses that IFI27 levels distinguish between influenza A and bacterial infections. Ching (US2006/0099628-cited by IDS) demonstrate modulation of CYP1B1 following a bacterial infection.
Given the scope of the claims, the lack of clarity of the claims and the lack of structure to function correlations between JUP or IFI27 RNA levels to all viral infections or bacterial infections, the claims are rejected for lacking adequate written description by the instant specification.
Conclusion
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE S HORNING whose telephone number is (571)272-9036.  The examiner can normally be reached on M-F 9:30-5:30 Eastern.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE S HORNING/           Primary Examiner, Art Unit 1648